Stephens, P. J.
This being a claim for compensation under the workmen’s compensation act, by the mother of an employee who it is alleged was killed by an accident arising out of and in the course of the employment, and there being evidence that the deceased received an average wage of $7.77 a week, that he made various contributions to his father, and paid board for himself, and there being evidence that the claimant, the mother, lived in a place far distant from the deceased, and that she stated immediately after the death of the deceased that she made her own living and nobody gave her anything and she had to make all that she got, notwithstanding she testified that the deceased made contributions towards her support, and there was other evidence of contribution by the deceased to her, *641the director of the Department of Industrial Delations was authorized to find that the claimant, the mother of the deceased, was not at the time of his death partially dependent upon him. The judge of the superior court did not err in affirming the award of the full commission affirming the finding of the single director.

Judgment affirmed.


Sutton and Felton, JJ., concur.